                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRAIG RICHARD CHANDLER,                              Case No. 17-cv-00325-EMC
                                   8                     Petitioner,
                                                                                              ORDER
                                   9              v.
                                                                                              Docket Nos. 17, 18
                                  10     SCOTT FRAUENHEIM,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner filed a notice of appeal and request for a certificate of appealability. His request

                                  14   for a certificate of appealability is DENIED. Docket No. 17. This is not a case in which

                                  15   “reasonable jurists would find the district court’s assessment of the constitutional claims debatable

                                  16   or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. § 2253(c). This

                                  17   denial is without prejudice to Petitioner filing a request for a certificate of appealability in the

                                  18   United States Court of Appeals for the Ninth Circuit.

                                  19           Petitioner’s application for leave to proceed in forma pauperis on appeal is DENIED

                                  20   because Petitioner did not attach to it the necessary certified copy of his inmate trust account

                                  21   statement. Docket No. 18; see id. at question 1. Petitioner may file a new application in the

                                  22   United States Court of Appeals for the Ninth Circuit, but is cautioned that he should attach to that

                                  23   application a certified copy of his inmate trust account statement.

                                  24           IT IS SO ORDERED.

                                  25   Dated: October 18, 2018

                                  26
                                  27                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  28                                                       United States District Judge
